Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  145325                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  SUSAN COX, Personal Representative of                                                                     Brian K. Zahra,
  the Estate of Lisa Cox, deceased,                                                                                    Justices
                Plaintiff-Appellant,
  v                                                                  SC: 145325
                                                                     COA: 303158
                                                                     Wayne CC: 10-000095-NO
  HURON-CLINTON METROPOLITAN
  AUTHORITY,
           Defendant,
  and
  TARA McMAHON, MIKE BARTUS,
  SARAH CZARNECKI, ZACHARY
  HOLLIS, JOSHUA GRAY, SAMANTHA
  PALAMARA, CANDICE MINK, NICOLE
  GAYNIER, JOSHUA FRANKLIN, and
  JOHN MAIER,
             Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 10, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH and HATHAWAY, JJ., would grant leave to appeal.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2012                   _________________________________________
           t0827                                                                Clerk